Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Selected Art Cited of Interest
	US 20200002193 to Viswanathan teaches that a strong anion exchanger can remove both ferrate and phosphate anions [0086] from contaminated waters.
	US 20110268672 to Monzyk teaches that ferrate is a strong oxidizer useful in wastewater treatment [0002].
	USP 4724262 to Shimbo discloses it was known to separate L-ascorbic acid 2-phosphate from an aqueous mixture comprising L-ascorbic acid using a strong alkaline / basic anion exchange resin, i.e., Amberlite IRA-402 (col 5, Comparative example 2). 
	USP 7291578 to SenGupta describes hydrated Fe oxide HFO having high sorption capacity for phosphate (col 1 lines 30, 38) dispersed within the pores of an polymeric anion exchanger (col 2 line 33-35).



Disclosed steps of the invention

Exchange ferrate ions of ferrate solution for anions of alkaline anion exchange resin

    PNG
    media_image1.png
    39
    300
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    34
    301
    media_image2.png
    Greyscale

Passing a K MnO4 solution of an anionic oxidant, e.g., permanganate MnO4-, through a bed of a weak or strong base (alkaline) anion exchange resin (2/46+), e.g., A-500P anion exchange resin with quaternary ammonium functional groups in chloride form, i.e., -N+(CH3)3Cl- (col 4 lines 62+)

    PNG
    media_image3.png
    36
    338
    media_image3.png
    Greyscale

Hydrolyze ferrate on resin to ferric hydroxide

    PNG
    media_image4.png
    35
    352
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    32
    159
    media_image5.png
    Greyscale
    and

    PNG
    media_image6.png
    28
    203
    media_image6.png
    Greyscale

Desorption of permanganate by sulfate of ferrous sulfate, reduction of permanganate with oxidation of Fe2+ to Fe3+ , then precipitation of Fe(OH)3 within the resin beads 

    PNG
    media_image7.png
    214
    407
    media_image7.png
    Greyscale

Transform hydroxyl group on resin to chloride

    PNG
    media_image8.png
    30
    278
    media_image8.png
    Greyscale

                       
    PNG
    media_image9.png
    32
    245
    media_image9.png
    Greyscale

Sengupta does not appear to convert the resin from the sulfate form back to chloride form, but it was known that anion exchange resins were known in chloride and sulfate1 form, or in hydroxide2 form.



	Sengupta teaches that anionic oxidizing agents other than permanganate can be used, e.g., hypochlorite, persulfates, bromates, and iodates (col 10 line 13+), but does not suggest selection of ferrate ions.  Sengupta teaches that the intermediate resin resulting from reaction with the anionic oxidizing agent may be reacted with an oxidizable salt of a metal, preferably a ferrous salt, e.g., ferrous sulfate, ferrous ammonium sulfate, ferrous chloride or ferrous acetate (col 10 line 17+), but does not suggest selection of water to hydrolyze the ferrate on the intermediate to ferric hydroxide.  
	Bingjun Pan describes approaches similar in principle to those of applicant and Sengupta, but, like Sengupta, Bingjun Pan fails to suggest modifications placing the claimed invention within the penumbra of obvious variations of the prior art of record.
Claim Objections
	Objection is made to claim 1 for various minor informalities.  An annotated copy of claim 1 appears below, noting these informalities.
	
    PNG
    media_image12.png
    952
    913
    media_image12.png
    Greyscale

	In claim 4, amendment to “comprising the following steps” is suggested.
	Objection is made to Claims 2 – 4 for failing to cure the bases of objection noted in claim 1. 

Claims 2 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Per claim 2, while the use of trade names in claims is not per se improper, the scope of such claim is indeterminant insofar as it is unclear whether the claim is limited by the chemical composition of a commercial product marketed under product moniker, “IRA-402” as it was composed at the time of filing, or whether the scope of the claim “drifts” to whatever chemical composition the commercial entity in control of the marketing of products bearing such moniker in the future may arbitrarily adopt for that product so marketed.  To illustrate the point, if a claim were filed in 1953 reciting in part a CORVETTE® automobile, as pictured below left, would it cover the 1970 model 17 years later, as shown at below right?  While this is merely a rhetorical question, the examiner’s suggested response is for applicant to omit product tradenames or product model names from claim 2. 
             
    PNG
    media_image13.png
    343
    465
    media_image13.png
    Greyscale
                       
    PNG
    media_image14.png
    308
    571
    media_image14.png
    Greyscale

	Method Claim 3 recites no steps other than “use.”  It covers an “application” of the resin of claim 1 without recital of reasonably precise definitive steps, such as “contact waste water comprising phosphate at an initial concentration with the resin produced by the method of claim 1, adsorb phosphate onto the resin, and then separate the resin from the waste water, wherein the resin-treated waste water has a phosphate concentration lower than the initial phosphate concentration.”  The examiner is not suggesting the foregoing §112(b) issue illustration is indicative of allowable subject matter.

	Claim 4 is not rejected.  In claim 4, the skilled artisan would have understood that “BV/h” means “bed volumes of resin per hour.”

	Claims 1 – 4 would be allowable if amended to overcome the objections (claim 1 – 4) and rejections (claims 2 – 3) noted above.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
    

    
        1 USP 3923665 at col 4:
        
    PNG
    media_image10.png
    169
    414
    media_image10.png
    Greyscale

        2 USP 4276177 at col 5:
        
    PNG
    media_image11.png
    124
    385
    media_image11.png
    Greyscale